Citation Nr: 1442840	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-44 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


In a decision dated in August 2012, the Board denied the issues on appeal.  In November 2012 the Veteran appealed the Board's August 2012 decision to the Court of Appeals for Veterans Claims (Court), and in May 2013 the parties filed a Joint Motion for Remand.  In an Order dated in May 2013 the Court granted the parties' Motion and remanded the matter back to the Board.  


FINDINGS OF FACT

1.  In correspondence dated in September 2013, prior to promulgation by the Board of a decision, the Veteran withdrew his appeals for service connection for bilateral hearing loss and tinnitus.

2.  The Veteran has a diagnosis of PTSD, made in accordance with § 4.125(a), that is linked to a confirmed in-service stressor.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

2.  The criteria for withdrawal of a substantive appeal for tinnitus are met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

3.  Posttraumatic stress disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Hearing Loss and Tinnitus

A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran or his representative.  38 C.F.R. § 20.204.

In correspondence dated September 30, 2013, the Veteran wrote that he was withdrawing his appeals for service connection for hearing loss and tinnitus.  See also September 2013, letter from Veteran's attorney.  These writings clearly evince the Veteran's desire to withdraw from appellate review his appeals for service connection for hearing loss and tinnitus.  Consequently, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board no longer has jurisdiction to review these matters and they are dismissed.  38 U.S.C.A. § 7105.

II.  PTSD

The Veteran seeks service connection for PTSD due to numerous traumatic events that occurred during his service aboard the "Destroyer USS Rogers" during the Vietnam war; particularly, seeing numerous sailors killed and badly burned while fighting a fire on the U.S.S. ENTERPRISE in January 1969 after a plane crash on that vessel's deck.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and in-service stressors; and credible supporting evidence that the claimed in service stressor or stressors occurred.  38 C.F.R. § 3.303(f).

As for the merits of the claim, military records confirm that the Veteran was definitely onboard the U.S.S. ROGERS (DD-876) from January 6, 1969, through January 22, 1969 (see Special Court-Martial records); and deck logs from the U.S.S. ROGERS (associated with the claims file after the Board's August 2012 review) confirm that the ROGERS visualized and responded to an emergency aboard the U.S.S. ENTERPRISE on January 14, 1969.  See also January 1969 U.S. Navy archives photograph at http.www.navsource.org/archives/02/65/htm.  According to the ROGERS' deck logs, there was an explosion and fire on the flight deck of the U.S.S. ENTERPRISE, and casualties aboard and in the surrounding waters.  The ROGERS' deck logs also confirm that it ordered "all hands topside to conduct visual search for survivors;" and that its crew assisted in the firefight.  This confirms that the Veteran saw and was involved in the events he described in his stressor statements.  

Additionally, while missing at the time of the Board's August 2012 review, the Veteran now has a diagnosis of PTSD made in accordance with the provisions of 38 C.F.R. § 4.125(a).  VA medical records show treatment for PTSD (see, e.g., January 2013 Psychiatric Note); and according to a private clinician, the Veteran's symptoms, including irritability, recklessness, hypervigilance, exaggerated startle response, difficulty with focus and concentration, and extensive sleep disturbance "meets all of the diagnostic criteria for PTSD based on the DSM-V."  See July 2014 Diagnostic Assessment.  The physician also observed that the deck logs from the U.S.S. ROGERS "clearly indicate its personnel being involved in firefighting and rescue operations in the service of the U.S.S. ENTERPRISE . . . in 1969," and averred that "there is no psychiatrist that would suggest that witnessing and participating in a horrific and tragic event of this magnitude would not qualify for Criterion A of the DSM-V."  The Board finds this diagnosis, which was derived after clinical assessment and in accordance with the 5th edition of the Diagnostic and Statistical Manual of the American Psychiatric Association; based on review of the entire claims file (including service records); and which included a detailed discussion of the Veteran's psychiatric symptoms and in-service stressors; to be adequate, so no further assessment is needed.  See, e.g., Mariano v. Principi, 17 Vet. App. 305 (2003) (VA may not undertake additional development, such as scheduling an examination, if the sole purpose is to obtain evidence against a claim).  

Having found that the Veteran has a diagnosis of PTSD made in accordance with the provisions of 38 C.F.R. § 4.125(a), and that the Veteran's clinically diagnosed PTSD is medically linked to a confirmed in-service stressor, service connection for posttraumatic stress disorder is established.  


ORDER

The appeal for service connection for bilateral hearing loss is dismissed.

The appeal for service connection for tinnitus is dismissed.

Service connection for posttraumatic stress disorder is granted.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


